DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the disconnection of the surgical generator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the instrument identifier” in line 5. Lines 2-3 recite “each of the plurality of reconditioned surgical instruments storing an instrument identifier”. It is unclear as to which instrument identifier of the plurality of reconditioned surgical instruments “the instrument identifier” of line 5 is referring to. Appropriate clarification is required.
Claims 23-26 depend from rejected claim 20; therefore, are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuss et al. (US 2006/0161054 A1).
Regarding claim 14, Reuss discloses an apparatus, comprising: (a) a surgical generator (medical device 12) comprising an instrument receptacle (communications port 19) and a display (display 20); and (b) a surgical instrument (medical probe 14) comprising a generator connection (external connection 120), the generator connection (120) adapted to be connected to the instrument receptacle (19 via an electrical connection; [0063]); wherein the surgical generator is configured to, upon being connected to the surgical instrument ([0075]), receive a set of usage data (stored data) from a memory (probe memory 26) of the surgical instrument ([0070]); wherein the surgical generator is configured to determine if the set of usage data indicates that the surgical instrument will become inoperable after being used for a present procedure (via comparisons with use value and/or usage limits(s); [0077]); wherein the surgical generator is configured to receive a signal indicating that the surgical instrument is no longer in use (by failing to validate the medical probe 14; [0078]; [0080]), and wherein the surgical generator is configured to, in response to a determination that the surgical instrument will become inoperable and the signal indicating that the surgical instrument is no longer in use, provide a notification that the surgical instrument is inoperable for subsequent uses (via a message written to the display 20 and/or an audible alarm; [0078]).
Regarding claim 15, Reuss discloses wherein the notification that the surgical instrument is inoperable for subsequent uses comprises one or more of: (i) a text notification via the display (message written to the display 20; [0078]), (ii) a light emitting from a light indicator of the surgical instrument, and (iii) a tone emitting from a speaker of the surgical instrument (audible alarm; [0078]).
Regarding claim 16, Reuss discloses wherein the notification that the surgical instrument is inoperable for subsequent uses comprises an acknowledgment prompt (step 58; Fig. 3B), and wherein the surgical generator is configured to prevent normal operation until a signal is received indicating that a user has acknowledged the acknowledgment prompt (step 59; Fig. 3B).
Regarding claim 17, Reuss discloses wherein the signal indicating that the surgical instrument is no longer in use can be caused by the disconnection of the surgical generator connection from the instrument receptacle ([0075]-[0076]).
Regarding claim 18, Reuss discloses wherein the signal indicating that the surgical instrument is no longer in use can be caused by a user interaction with the surgical generator causing the surgical generator to be powered off (as step 40 verifies that the probe memory 26 is receiving power; therefore, verifies the power being off; [0075]).
Regarding claim 27, Reuss discloses a method of providing a notification from a surgical instrument, comprising:(a) connecting (via electrical connection 120) the surgical instrument (probe 14) to a surgical generator (device 12); (b) at the surgical generator (12) , receiving a set of usage data (stored data) from a memory (memory 26) of the surgical instrument (14; [0070]); (c) determining if the set of usage data indicates that the surgical instrument will become inoperable after being used for a present procedure (via comparisons with use value and/or usage limits(s); [0077]); (d) receiving a signal indicating that the surgical instrument is no longer in use (by failing to validate the medical probe 14; [0078]; [0080]); and (e) in response to a determination that the surgical instrument will become inoperable and the signal indicating that the surgical instrument is no longer in use, providing the notification via a display (display 20) of the surgical generator (12) that the surgical instrument (14) is inoperable for subsequent uses (via a message written to the display 20 and/or an audible alarm; [0078]).
Regarding claim 28, Reuss discloses further comprising: (a) displaying an acknowledgment prompt via the display with the notification that the surgical instrument is inoperable for subsequent uses (step 58; Fig. 3B); and (b) preventing further use of the surgical generator with any surgical instrument until a user interacts with the acknowledgement prompt (step 59; Fig. 3B).
Regarding claim 29, Reuss discloses wherein the signal indicating that the surgical instrument is no longer in use is caused by a loss of communication between the surgical generator and the surgical instrument as a result of: (i) the surgical generator being disconnected from the surgical instrument ([0075]-[0076]), or (ii) a loss of external power to the surgical generator (as step 40 verifies that the probe memory 26 is receiving power; therefore, verifies the power being off; [0075]).

Allowable Subject Matter
Claims 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Reuss et al. (US 2006/0161054 A1) or Aldridge et al. (US 2011/0087212 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 19, which recites, inter alia “an adaptor, the adaptor comprising a first end, a second end, and an override chip, wherein the first end of the adaptor is shaped to fit the instrument receptacle, wherein the second end of the adapter is shaped to fit the generator connection, wherein the surgical generator is configured to connect to the surgical instrument via the adaptor”.
Reuss discloses an apparatus substantially similar to that claimed (see for example, the rejection of claim 1 above), but fails to disclose an adaptor comprising an override chip. 
Aldridge discloses adaptor assemblies configured to connect a surgical generator with a surgical instrument; however, the adaptor assemblies are unrelated to an override chip as claimed.
Claims 20 and 23-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 21-22 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the surgical instrument (14) of Reuss may include a light indictor (LED(s) 30), the lights are used as a sensing device and do not activate in response to the determination that the surgical instrument is no longer in use. Additionally, the surgical generator (12) rather than the surgical instrument (14) comprises a sound indicator (audio 17). Thus, the surgical instrument (14) does not have an indicator to indicate the surgical instrument is inoperable. Such indications are instead made by the surgical generator (12). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771